DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-025771, filed on 02/15/2017.

Drawings
The drawings are received on 08/09/2019. These drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation “annular projection" in line 11. However, no annular projection has been introduced in this claim or any of the claim this instant claim depends upon; thus, triggering an   insufficient antecedent basis for this limitation in the claim.
Similarly, claim 12 recites the limitation “annular projection” in line 10. There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMATA (JP 2015003325) in view of KIKUCHI (JP 2006327678).
Regarding claim 1, KAMATA discloses A container lid (4) comprising a body made of a thin metal plate (Para 0002), the body having a circular top panel wall ( para 0019, Fig.1,41), and a cylindrical skirt wall (42) extending downwardly from a peripheral edge of the top panel wall (Para 0019, 41) ; and a synthetic resin liner (5) disposed on an inner surface of the top panel wall of the body (Para 0021), the liner being composed of a first layer (51A) formed by press-molding a rigid synthetic resin material supplied to the inner surface of the top panel wall (Para 0029); and a second layer (52A) formed by press-molding a flexible synthetic resin material supplied to a lower surface of the first layer(Fig. 7, Para 0031) , and the second layer (52A) of the liner being laminated (Para 0009) to the central portion (Fig.1; 52A is laminated to 51A and the central portion is part of the first liner 51A) , wherein
KIKUCHI is in the field of endeavor and discloses a first layer (31) of the liner having a 



    PNG
    media_image1.png
    273
    458
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAMATA to incorporate first layer of the liner having a circular central portion extending along the inner surface of the top panel wall of the body; and a toroidal outer
peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall and a wall



Regarding Claim 2, KAMATA- KIKUCHI discloses all the elements of claim 1. Additionally, 
KIKUCHI renders obvious a step measures 0.05 to 0.40 mm.
	According to one of the preferred embodiment, the cap of KIKUCHI has a step equal to the thickness of the second layer of liner as shown in figure 1. Paragraph 0021 discloses the second layer to have a thickness of 0.5 mm.  Even though, the prior art of KIKUCHI exceeds the preferred range of the instant application by 0.1 mm, it stills renders obvious the scope of KIKUCHI due to being close+1 . The specific values are considered an obvious matter of design choice as the claimed range does not appear to be for any particular purpose or solve any stated problem and the prior art ranges would appear to perform equally well.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAMATA to incorporate a step measures 0.05 to 0.40 mm as suggested by KIKUCHI for facilitating the second layer of liner as shown in fig. 1.

Regarding Claim 3, KAMATA- KIKUCHI discloses all the elements of claim 1. Additionally, KAMATA discloses a toroidal thickness varying region whose thickness gradually decreases radially outwardly is present in the central portion of the first layer (Para 40, Fig.7 “[…] the surface S of the sliding layer 51A can be configured to have a radial gradient which is a downward slope from the central portion to the peripheral portion.)

However, KAMATA does not explicitly discloses an outer peripheral edge of the thickness varying region of the first layer is located radially inwardly of an inner peripheral edge of the annular protrusion.
KIKUCHI discloses a first liner layer (31) in which the outer peripheral edge of the thickness varying region is located radially inwardly of an inner peripheral edge of the second layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  KAMATA-KIKUCHI to incorporate the outer peripheral edge of the thickness varying region is located radially inwardly of an inner peripheral edge of the second layer as taught by KIKUCHI. Doing so would facilitate a second liner that prevent content deterioration due to residual oxygen (Para 0004, Fig.1).

Regarding Claim 5, KAMATA- KIKUCHI discloses all the elements of claim 4. Additionally, KAMATA discloses the thickness varying region of the first layer (51A) is located opposite a radially outer region of the thin-walled central portion of the second layer (52 A) (Fig.7); and a thickness of the radially outer region of the thin-walled central portion of the second layer (52 A, See annotated figure below) gradually increases radially outwardly in accordance with thickness variations of the thickness varying region of the first layer (51 A) (Fig.1, Para 0013,KAMATA).


    PNG
    media_image2.png
    293
    477
    media_image2.png
    Greyscale

Regarding claim 6, KAMATA- KIKUCHI discloses all the elements of claim 3. Additionally, KAMATA discloses the thickness varying region of the first layer inclines at an inclination angle (Fig.7). However, KAMATA does not explicitly disclose an inclination angle of 0.5 to 3 degrees relative to a horizontal. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include a thickness varying region that inclines at an inclination angle of 0.5 to 3.0 degrees relative to a horizontal. Doing so would improves the flowability of the resin from the central portion to the periphery during molding of the second liner (Para 0021) as taught by KAMATA. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 7, KAMATA- KIKUCHI discloses all the elements of claim 4. Additionally, KAMATA discloses a lid which is applied to a container made of a thin metal plate (Para 0002), the container having an outward curl (24) formed at a leading end of a mouth-neck section thereof (Para 


Regarding claim 8, KAMATA discloses A container lid (4) comprising a body made of a thin metal plate (Para 0002), the body having a circular top panel wall ( para 0019, Fig.1,41), and a cylindrical skirt wall (42) extending downwardly from a peripheral edge of the top panel wall (Para 0019, 41) ; and a synthetic resin liner (5) disposed on an inner surface of the top panel wall of the body (Para 0021), the liner being composed of a first layer (51A) formed by press-molding a rigid synthetic resin material supplied to the inner surface of the top panel wall (Para 0029); and a second layer (52A) formed by press-molding a flexible synthetic resin material supplied to a lower surface of the first layer(Fig. 7, Para 0031), the second layer (52A) of the liner being laminated (Para 0009) to the central portion (Fig.1; 52A is laminated to 51A and the central portion is part of the first liner 51A) and a toroidal thickness varying region whose thickness gradually decreases radially outwardly is present in the central portion of the first layer (Para 40, Fig.7 “[…] the surface S of the sliding layer 51A can be configured to have a radial gradient which is a downward slope from the central portion to the peripheral portion).
However, KAMATA does not explicitly discloses the first layer of the liner having a circular central portion extending along the inner surface of the top panel wall of the body; and a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall.
KIKUCHI is in the field of endeavor and discloses a first layer (31) of the liner having a circular central portion extending along the inner surface of the top panel wall of the body (Fig.1, See annotated



    PNG
    media_image3.png
    345
    622
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAMATA to incorporate first layer of the liner having a circular central portion extending along the inner surface of the top panel wall of the body; and a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall for the purpose of facilitating a second liner that prevent content deterioration due to residual oxygen (Para 0004,Fig.1).

Regarding Claim 9, KAMATA- KIKUCHI discloses all the elements of claim 8. Additionally, KAMATA discloses a second layer (52A) has a circular thin-walled central portion (52 A,Fig. 7), and a toroidal thick- walled outer peripheral edge portion (54); an annular protrusion (54,Fig.7) protruding downward is present in a radially inner region of the thick-walled outer peripheral edge portion.
However, KAMATA does not explicitly discloses an outer peripheral edge of the thickness varying region of the first layer is located radially inwardly of an inner peripheral edge of the annular protrusion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  KAMATA-KIKUCHI to incorporate the outer peripheral edge of the thickness varying region is located radially inwardly of an inner peripheral edge of the second layer as taught by KIKUCHI. Doing so would facilitate a second liner that prevent content deterioration due to residual oxygen (Para 0004, Fig.1).

Regarding Claim 10, KAMATA- KIKUCHI-Powell discloses all the elements of claim 9. Additionally, KAMATA discloses the thickness varying region of the first layer (51A) is located opposite a radially outer region of the thin-walled central portion of the second layer (52 A) (Fig.7); and a thickness of the radially outer region of the thin-walled central portion of the second layer (52 A) gradually increases radially outwardly in accordance with thickness variations of the thickness varying region of the first layer (51 A)(Para 0013,KAMATA).

    PNG
    media_image2.png
    293
    477
    media_image2.png
    Greyscale



Regarding Claim 12, KAMATA- KIKUCHI-Powell discloses all the elements of claim 8. KAMATA discloses a lid which is applied to a container made of a thin metal plate (Para 0002), the container having an outward curl (24) formed at a leading end of a mouth-neck section thereof (Para 0023, Fig.2), wherein an outer peripheral surface of the annular protrusion (54) of the second layer (52 A) of the liner is brought into intimate contact with an upper end part of an inner peripheral surface of the outward curl (24) (Fig.2); and a lower surface of a radially outer region of the thick-walled outer peripheral edge portion located radially outwardly of the annular projection (54) is brought into intimate contact with an upper surface to an outer peripheral surface of the outward curl (24)(Fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Powell (US 6202872) discloses a liner that has an annular protrusion and thick-wall outer edge.
 ST QUENTIN ( GB 2409447) discloses a liner with a thickness that gradually decreases as it goes outwards. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736